*385Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Khadirah Ma’at T. El-Bey and Asaru Alim N.T. El-Bey appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing their complaint as untimely. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. El-Bey v. Raleigh Police Dep’t, No. 5:11-cv-00275-BO (E.D.N.C. Aug. 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.